Citation Nr: 1114250	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation higher than 50 percent for service-connected sinusitis and rhinitis with headaches.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to September 1991.  He then served in the Army National Guard from September 1991 to November 1992.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in St. Louis, Missouri.
The issue of entitlement to an increased evaluation for service-connected hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

The Veteran is currently in receipt of a 50 percent disability rating for his service-connected sinusitis and rhinitis with headaches.  The Board observes that the Veteran has been diagnosed with both sinusitis and rhinitis and that these disorders are generally rated using different diagnostic codes.  However, the Veteran's disability has only been considered under the diagnostic code related to sinusitis.  Therefore, on remand, he should be afforded a new compensation and pension examination in order to determine what symptoms stem from his sinusitis and which symptoms arise from his rhinitis, if possible.  He should then be rerated appropriately.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected sinusitis and rhinitis.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected sinusitis, rhinitis, and any other non-service-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Thereafter, readjudicate the Veteran's remaining claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


